Exhibit 10.42 EMPLOYMENT AGREEMENT THIS AGREEMENT (the "Agreement") dated May 15, 2013 by and between BIO-Key International, Inc., a Delaware corporation with its principal place of business at 3349 Highway 138, Building D, Suite A, Wall NJ 07719 (the "Company") and Cecilia Welch, at P.O. Box 588, Dunstable, MA 01827 (the "Executive"). WITNESSETH: WHEREAS , the Company desires to secure the employment of the Executive in accordance with the provisions of this Agreement; and WHEREAS , the Executive desires and is willing to be employed by the Company in accordance herewith. NOW THEREFORE , in consideration of the premises and mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
